SUPPLEMENTAL OPINION ON DENIAL OF REHEARING PRESIDING JUSTICE STOUDER delivered the opinion of the court:  Subsequent to our opinion in this case filed December 8, 1983, the Illinois Commerce Commission has in its petition for rehearing directed our attention to a procedural deficiency created by our decision. Relying on Illinois Consolidated Telephone Co. v. Illinois Commerce Com. (1983), 95 Ill. 2d 142, and Illinois Commerce Com. v. New York Central R.R. Co. (1947), 398 Ill. 11, the Commission urges that the order should not have been reversed in part and the remainder remanded to the circuit court for further proceedings. Rather, according to the Commission, the order of the Commission should be set aside to permit the Commission to recall and amend the certificate. We believe the position of the Commission is well taken and the relief sought by the rehearing petition is granted. Our previous opinion is hereby modified to provide that the judgment of the circuit court of Peoria County is reversed and remanded with directions that said court remand the case to the Illinois Commerce Commission for further proceedings consistent with the views expressed in this opinion. Reversed and remanded with directions. BARRY and SCOTT, JJ., concur.